Case 17-10341-mdc            Doc 56      Filed 06/21/19 Entered 06/21/19 16:42:59      Desc Main
                                         Document     Page 1 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

------------------------------------------------------x
In re:                                                :
                                                      :   Chapter 13
         RUBY WILLIAMS and,                           :
         WILLIE WILLIAMS,                             :
                                                      :   Bankruptcy No. 17-10341 (MDC)
                                    Debtor.           :
------------------------------------------------------x

               THE CITY OF PHILADELPHIA’S RESPONSE MOTION TO FILE AN
                   AMENDED CHAPTER 13 PLAN AFTER CONFIRMATION

          AND NOW, comes the City of Philadelphia (the “City”), by and through its Counsel,

Megan N. Harper, Deputy City Solicitor, and submits the following Response to Motion to File

an Amended Chapter 13 Plan after Confirmation (the “Motion”). The City avers the following in

support thereof:

                                                    Response

          1.      Admitted.

          2.      Admitted.

          3.      Admitted.

          4.      Denied. The City is without sufficient information to admit or deny the

allegations of paragraph 4 of the Motion. To the extent a response is required, the allegations are

denied.

          5.      Denied. The City is without sufficient information to admit or deny the

allegations of paragraph 5 of the Motion. To the extent a response is required, the allegations are

denied.
Case 17-10341-mdc             Doc 56       Filed 06/21/19 Entered 06/21/19 16:42:59                        Desc Main
                                           Document     Page 2 of 3


          6.      Denied. The City is without sufficient information to admit or deny the

allegations of paragraph 6 of the Motion. To the extent a response is required, the allegations are

denied.

          7.      Denied. The allegations of paragraph 7 of the Motion are conclusions of law to

which no response is required. To the extent a response is required, the allegations are denied.

          8.      Objection. The City objects to the proposed amendment with respect to payment

of secured claims as it fails include post-petition interest on the City’s secured claim for real

estate tax.

          9.      Denied. The modified plan filed April 16, 2019 fails to provide for post-petition

interest on the City’s real estate tax claim in the amount of Seven Thousand ($7,394.39).1 The

City is entitled to post-petition interest until the last payment under the Plan. See 11 U.S.C. §

506(b); See also U.S. v. Ron Pair Enters., 489 U.S. 235 (1989), In re Nixon, 404 Fed. Appx. 575,

578 (3d Cir. 2010), and In re Bernbaum, 404 B.R. 39, 42 (Bankr. D. Mass. 2009), In re Soppick,

516 B.R. 733, 753 (Bankr. E.D. Pa. 2014). The post-petition interest applicable to the real estate

tax claim is the nine percent (9%) interest rate on real estate taxes. See 11 U.S.C. § 511(a), Phil.

Code § 19-1303, In re Bernbaum, 404 B.R. 39, 43 (Bankr. D. Mass. 2009), and In re Soppick,

516 B.R. 733, 753 (Bankr. E.D. Pa. 2014).

          Relief should not be granted as the City, a secured creditor, has not accepted the modified

plan. See 11 U.S.C. 1325(a)(5)(A). Relief should not be granted as the modified plan fails to

specify correct payment, and thus does not ensure that distributions under the plan are not less

than the allowed amount of the real estate tax claim. See 11 U.S.C. §§ 506(b), 1325(a)(5)(B)(ii).

Relief should not be granted as the modified plan fails to provide proper post-petition interest on


1
 The correct amount to be paid the City, including applicable post-petition interest, is set forth in paragraph 3 of the
Motion.


                                                           2
Case 17-10341-mdc         Doc 56   Filed 06/21/19 Entered 06/21/19 16:42:59          Desc Main
                                   Document     Page 3 of 3


the real estate tax claim and thus does not ensure that distributions under the plan are not less

than the allowed amount of the claim. See 11 U.S.C. §§ 506(b), 1325(a)(5)(B)(ii), In re

Bernbaum, 404 B.R. 39, 42 (Bankr. D. Mass. 2009) and In re Soppick, 516 B.R. 733, 753

(Bankr. E.D. Pa. 2014).

       WHEREFORE, the City respectfully requests that this Court deny the Motion and grant

such other and relief as is deemed appropriate.



                                             Respectfully submitted,

                                             THE CITY OF PHILADELPHIA

Dated: June 21, 2019                 By:     /s/ Megan N. Harper
                                             MEGAN N. HARPER
                                             Deputy City Solicitor
                                             PA Attorney I.D. 81669
                                             Attorney for the Water Revenue Bureau
                                             City of Philadelphia Law Department
                                             Municipal Services Building
                                             1401 JFK Boulevard, 5th Floor
                                             Philadelphia, PA 19102-1595
                                             215-686-0503 (phone)
                                             Email: Megan.Harper@phila.gov




                                                  3
